          Case 5:18-mj-00768-DEP Document 5 Filed 02/20/19 Page 1 of 9
                                                United States Department of Justice

                                                United States Attorney
                                                Northern District of New York

                                                100 South Clinton Street, P.O. Box 7198   Tel.: (315) 448-0672
                                                James M. Hanley Federal Building          Fax: (315) 448-0658
                                                Syracuse, New York 13261-7198


                                                 February 20, 2019



Hon. David E. Peebles
U.S. Magistrate Judge
Federal Building and U.S. Courthouse
Syracuse, New York 13261-7396

       Re:     United States’ Request for Extension of Deadlines Regarding Searching
               Electronic Evidence Seized Pursuant to Search Warrant (Case No. 5:18-MJ-
               768 (DEP))

Dear Judge Peebles:

       Through this letter, the United States respectfully requests that the Court extend the
deadlines mandated in the Addendum to the enclosed search warrant, which was signed on
December 21, 2018 (the “Search Warrant”), for an additional 60 days. For the reasons described
below, the government respectfully submits that there is good cause to extend these deadlines.

        In the Search Warrant, this Court authorized the United States to search two electronic
devices, a black Samsung Galaxy JE Emerge cellular phone and a white Sony Vaio laptop
(collectively, the “Devices”). For the Court’s convenience, the Search Warrant is enclosed with
this letter as Exhibit 1. In signing the requested warrant, this Court added an “Addendum”
requiring, inter alia, that all electronic devices seized pursuant to the warrant must be returned
within 60 days and that “[t]he computer or electronic media search authorized by this warrant shall
be completed within sixty (60) days of the date of this warrant. This period may be extended by
the court upon a showing of good cause.”

        The 60-day period covered by the Addendum authorized searching the Devices from
December 21, 2018, through and including February 19, 2019. Through this letter, the government
seeks a 60-day extension of the period of time to search the Devices, beginning on February 20,
2019 and through and including April 21, 2019. The government has completed an initial
examination of the Devices, but it needs additional time to run forensic tests, which will include
looking at so-called “unallocated” spaces, including where files go after they are deleted. Due to
resource constraints and the high number of electronic devices generally needing forensic
examination by law enforcement, it normally takes more than 60 days to obtain a forensic analysis
of an electronic device. Wherefore, the government respectfully submits that good cause exists to
extend the 60-day deadline of the Addendum as requested herein.
          Case 5:18-mj-00768-DEP Document 5 Filed 02/20/19 Page 2 of 9
Letter to Hon. David E. Peebles
Case No. 5:18-mj-00768-DEP
February 20, 2019
Page 2 of 2


        WHEREFORE, the government respectfully asks this Court to extend the deadlines
mandated in the Addendum to the enclosed Search Warrant for an additional 60 days beginning
on and extending from February 20, 2019, subject to further extension(s) upon written application
by the government and a showing at that time of a good cause for further delay.

                                                       Respectfully submitted,

                                                       GRANT C. JAQUITH
                                                       United States Attorney

                                                       /s/ Michael F. Perry
                                                By:
                                             Michael F. Perry
                                             Assistant United States Attorney
                                             Bar Roll No. 518952
_____________________________________________________________________________

                                            ORDER
       The Court finds that the government has shown good cause for extending the deadlines
mandated in the Addendum to the enclosed December 21, 2018 search warrant in Case No. 5:18-
mj-768-DEP for an additional 60 days, beginning on February 20, 2019. Wherefore, it is
ORDERED that all such deadlines are extended for 60 more days beginning on February 20,
2019. The government may seek additional extensions upon a showing of good cause. It is so
ORDERED.


                         20th day of February, 2019
Dated and entered this _______                           ____________________________
                                                         David E. Peebles
                                                         United States Magistrate Judge
Case 5:18-mj-00768-DEP Document 5 Filed 02/20/19 Page 3 of 9




                  Exhibit 1
Case 5:18-mj-00768-DEP Document 5
                                2 Filed 02/20/19
                                        12/21/18 Page 4
                                                      1 of 9
                                                           6
Case 5:18-mj-00768-DEP Document 5
                                2 Filed 02/20/19
                                        12/21/18 Page 5
                                                      2 of 9
                                                           6
Case 5:18-mj-00768-DEP Document 5
                                2 Filed 02/20/19
                                        12/21/18 Page 6
                                                      3 of 9
                                                           6
Case 5:18-mj-00768-DEP Document 5
                                2 Filed 02/20/19
                                        12/21/18 Page 7
                                                      4 of 9
                                                           6
Case 5:18-mj-00768-DEP Document 5
                                2 Filed 02/20/19
                                        12/21/18 Page 8
                                                      5 of 9
                                                           6
Case 5:18-mj-00768-DEP Document 5
                                2 Filed 02/20/19
                                        12/21/18 Page 9
                                                      6 of 9
                                                           6
